UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                                                           FILED
                                                                             JUL 3 0 2012
 UNITED STATES OF AMERICA                                           Clerk, U.S. DistriCt & BanKruptcy
                                                                   Courts tor the Di'strlct.af Columllla

       v.                                        Criminal Action No. 04-00455-11 (TFH)

 JAMAAL SARTOR,

 Also known as "Ace,"

                              Defendant.




                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is the defendant's Motion to Reduce Sentence [ECF No.

230], which seeks a sentence reduction from 121 months of imprisonment to 78 months of

imprisonment pursuant to 18 U.S.C. § 3582(c)(2) and United States Sentencing Guidelines

("U.S.S.G.") Amendment 750. Def.'s Mot. 1, 3. To secure the requested reduction, the

defendant urges this Court to hold that the United States Supreme Court's decision in Dorsey

v. Hill,_ S.Ct. _ , 2012 WL 2344463 (June 21, 2012), extends to 18 U.S.C. § 3582(c)(2)

proceedings and compels the Court to apply the more lenient statutory mandatory minimum

sentences set forth in the Fair Sentencing Act, 124 Stat. 2372. Def. 's Reply Br. 3-12.

Although the United States does not oppose reducing the defendant's sentence to 120 months

of imprisonment, which was the statutory mandatory minimum sentence that applied before the

Fair Sentencing Act was enacted, the United States challenges any further reduction. Gov't's

Opp'n Br. 11.

       In Dorsey, the Supreme Court concluded that "Congress intended the Fair Sentencing

Act's new, lower mandatory minimums to apply to the post-Act sentencing of pre-Act
     offenders." 2012 WL 2344463 *9. The day after the Supreme Court's decision in Dorsey

     was issued, however, the United States Court of Appeals for the District of Columbia Circuit

     announced that it "agree[d] with every circuit court to address the issue that there is simply

     'no evidence that Congress intended the [FSA] to apply to defendants who had been sentenced

     prior to the August 3, 2010 date of the Act's enactment. "' 1 United States v. Bigesby, _

     F.3d _ , 2012 WL 2362583, at *6 (D.C. Cir. June 22, 2012) (quoting United States v.

i!   Baptist, 646 F.3d 1225, 1229 (9th Cir.2011) (per curiam)). So the Fair Sentencing Act's
 I

     more lenient statutory mandatory minimum sentences currently apply only to cases in which

     defendants were sentenced after the Act's enactment on August 3, 2010. Because "district

     judges ... are obligated to follow controlling circuit precedent until either [the D.C. Circuit],

     sitting en bane, or the Supreme Court, overrule it," United States v. Torres, 115 F.3d 1033,

     1036 (D.C. Cir. 1997), this Court must deny the defendant's motion to the extent that it seeks

     a reduction of his sentence below the statutory mandatory minimum sentence that applied

     when he was sentenced on June 15, 2006, more than four years before the Fair Sentencing Act

     was enacted.

            As already indicated, the parties agree that the defendant is entitled to a reduction of




                     Bigesby forecloses the defendant's argument that "[b ]ecause the [Sentencing]
     Commission determined that the guideline amendments mandated by the FSA would be
     retroactively available, the FSA is itself retroactively applicable." Def. 's Supplement to Reply 9
     (emphasis added). Morever, to the extent the defendant might be contending that 18 U.S.C. §
     3582(c)(2) proceedings should be deemed to be post-Act "sentencings" for the purpose of
     applying the Supreme Court's decision in Dorsey, such an interpretation also is not viable
     because it would mean that 18 U.S.C. § 3582(c)(2) proceedings effectively make the Fair
     Sentencing Act retroactive in contravention of the D.C. Circuit's position that the Act "is not
     retroactive." Bigesby, 2012 WL 2362583, at *6. Furthermore, the Supreme Court has made
     clear that "Section 3582(c)(2)'s text, together with its narrow scope, shows that Congress
     intended to authorize only a limited adjustment to an otherwise final sentence and not a plenary
I'
     resentencing proceeding." Dillon v. US., 130 S.Ct. 2683, 2691 (2010) (emphasis added).

II                                                    2
li

II
,I
    his sentence to 120 months of imprisonment in accordance with U.S.S.G. Amendment 750,

    which retroactively lowered the imprisonment base offense levels for crack-cocaine offenses

    based on the quantity. See UNITED STATES SENTENCING COMMISSION, SUPPLEMENT TO THE

    2010 GUIDELINES MANUAL 1-26 (Nov. 1, 2010). As required by U.S.S.G. § lBl.lO, the Court

,   has determined that the amended guideline range of 78 to 97 months of imprisonment would
I
!
    have applied to the defendant ifU.S.S.G. Amendment 750 had been in effect at the time the

    defendant was sentenced. U.S.S.G. § lBl.lO(b)(l). After considering the factors set forth in 18

    U.S.C. § 3553(a) to the extent that they are applicable, the fact that the defendant reportedly has

    no post-sentencing disciplinary record and has taken several educational and athletic courses

    while incarcerated, the Court has determined that a reduction in the defendant's sentence to a

    term of 120 months of imprisonment is warranted. Accordingly, it hereby is

              ORDERED that the Motion to Reduce Sentence [ECF No. 230] is GRANTED IN

    PART and DENIED IN PART. The request to reduce the defendant's sentence to 120

    months of imprisonment is GRANTED and an accompanying order is attached. The motion

    to further reduce the defendant's below the statutory mandatory minimum sentence that

    applied when the defendant was sentenced on June 15, 2006 is DENIED for the reasons

    stated.

              SO ORDERED.


                -~
              (pI~,---
    July   1:__, 2012
                                                                Thomas F. Hoga
                                                            United States District Judge




                                                     3